tcmemo_2016_209 united_states tax_court the malulani group limited and subsidiary petitioner v commissioner of internal revenue respondent docket no filed date david wing keong wong erika l lewis and joseph h goldcamp iii for petitioner jonathan jiro ono for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies of dollar_figure and dollar_figure with respect to petitioner’s and federal_income_tax respectively the issue for decision is whether petitioner’s gain realized relating to its disposition of real_property in is entitled to nonrecognition pursuant to sec_1031 findings_of_fact the malulani group limited malulani group is a hawaii corporation that had its principal_place_of_business in that state when the petition was filed during all relevant years its operations consisted of leasing commercial real_estate in various states including hawaii and maryland the malulani group filed consolidated and corporate_income_tax returns with its wholly owned subsidiary mbl maryland inc mbl references to petitioner are to the malulani group and mbl at all relevant times the malulani group owned of the common shares of malulani investments limited mil which owned real_estate throughout the united_states before date the same individual served as president of mil and the malulani group and the companies had a common board_of directors in date after approximately of mil’s common shares were acquired by a hostile shareholder as a result of the bankruptcy of the shares’ previous owner each company established a separate all section references are to the internal_revenue_code_of_1986 as in effect for the years at issue board_of directors and a different president roger a ulveling a former member of the mil and malulani group board_of directors became president of the malulani group at that time mr ulveling was also the chief_executive_officer of mbl during all relevant years by late the malulani group had made substantial loans to mil decisions concerning the loans were made by a separate committee of malulani group board members and officers established for that purpose referred to as the mil note committee the mil note committee’s role was to assess mil’s financial condition and to determine how much would be lent the mil note committee was composed of mr ulveling and two other individuals on date mbl received a letter of intent from an unrelated third party offering to purchase commercial real_estate that it owned in upper marlboro maryland maryland property the letter of intent outlined the anticipated terms for a purchase agreement covering the maryland property it reserved to mbl the right to effect an exchange of the property under sec_1031 and obligated the third-party purchaser to cooperate toward that end mbl’s representative signed the letter of intent on date and thereafter malulani group and mbl began a search for suitable replacement_property with the aid of real_estate brokers on date mbl engaged first american exchange co faec to serve as an intermediary through which the maryland property could be exchanged and entered into an exchange_agreement with faec setting forth the terms under which faec would serve as an intermediary mbl thereupon assigned its rights under the letter of intent to faec and on date mbl transferred the maryland property to faec and faec sold the maryland property to the third party for a price of dollar_figure with closing costs of dollar_figure mbl’s basis in the maryland property was dollar_figure at the time of transfer in order to meet the requirements of sec_1031 mbl had to identify replacement_property on or before date ie days after the sale of the maryland property between date and date brokers presented numerous properties owned by unrelated parties to the malulani group and mbl as potential replacement properties and mbl attempted to negotiate the purchase of an office building and an apartment building for that purpose however as of the date sale of the maryland property neither the malulani group nor mbl had considered acquiring a replacement_property from mil or any other related_party on date mbl first identified three potential replacement properties all belonging to mil on date faec purchased certain real_property owned by mil and located in hawaii hawaii property for dollar_figure and transferred it to mbl as replacement_property for the maryland property mil’s basis in the hawaii property was dollar_figure at the time of purchase petitioner timely filed a consolidated form_1120 u s_corporation income_tax return for therein petitioner reported a realized gain of dollar_figure from the sale of the maryland property but deferred recognition of the gain pursuant to sec_1031 petitioner also reported an unrelated dollar_figure net_operating_loss nol which it carried back to mil recognized on its form_1120 a dollar_figure gain from the sale of the hawaii property which would have increased its regular income_tax_liability by dollar_figure however mil had sufficient nols to fully offset its regular_tax_liability relating to the sale it instead paid dollar_figure in alternative_minimum_tax respondent issued petitioner a statutory_notice_of_deficiency in which he determined that petitioner’s dollar_figure gain realized on the sale of the maryland property did not qualify for sec_1031 deferred recognition that petitioner could offset a portion of the gain with its dollar_figure nol and that as a pursuant to sec_56 mil was allowed to offset only of the alternative_minimum_taxable_income relating to the sale of the hawaii property consequence petitioner had a dollar_figure deficiency for in addition respondent disallowed petitioner’s nol_carryback to and as a result determined a dollar_figure deficiency for that year petitioner filed a timely petition for redetermination opinion i like-kind_exchanges and the related_person limitation of sec_1031 sec_1031 allows nonrecognition of gain on the exchange of property held for productive use in a trade_or_business or for investment when the property is exchanged for property of a like_kind the basis of the property acquired in a sec_1031 exchange replacement_property is the same as the basis of the property exchanged relinquished_property decreased by any money the taxpayer received and increased by any gain the taxpayer recognized sec_1031 a nonsimultaneous_exchange where the relinquished_property is transferred before the replacement_property is acquired generally may qualify for nonrecognition of gain if the taxpayer identifies the replacement_property and then receives it within days and days respectively of the transfer of the relinquished_property see sec_1031 a taxpayer may use a qualified_intermediary to facilitate such a deferred exchange--wherein the intermediary acquires the relinquished_property from the taxpayer sells it and uses the proceeds to acquire replacement_property that it transfers to the taxpayer in exchange for the relinquished property--without the intermediary’s being treated as the taxpayer’s agent or the taxpayer’s being treated as in constructive receipt of the sales proceeds from the relinquished_property see sec_1_1031_k_-1 income_tax regs in the case of a transfer of relinquished_property involving a qualified_intermediary the taxpayer’s transfer of relinquished_property to a qualified_intermediary and subsequent receipt of like-kind replacement_property from the qualified_intermediary is treated as an exchange with the qualified_intermediary id see also 132_tc_105 aff’d 613_f3d_1360 11th cir in in order to prevent certain perceived abuses congress enacted sec_1031 to limit nonrecognition treatment under sec_1031 in the case of like-kind_exchanges between related_persons see omnibus budget reconciliation act of pub_l_no sec_7601 sec_103 stat pincite- see also h_r rept no pincite u s c c a n because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like- a qualified_intermediary is a person that meets the requirements of sec_1_1031_k_-1 income_tax regs kind exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect ‘cashed out’ of the investment and the original exchange should not be accorded nonrecognition treatment sec_1031 generally provides that if a taxpayer and a related_person exchange like-kind_property and within two years either one disposes of the property received in the exchange the nonrecognition provisions of sec_1031 do not apply and gain_or_loss must be recognized as of the date of the disposition although sec_1031 disallows nonrecognition treatment only for direct exchanges between related_persons sec_1031 provides that nonrecognition treatment does not apply to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 therefore sec_1031 may disallow nonrecognition treatment of deferred exchanges that only indirectly involve related_persons because of the interposition of qualified intermediaries see ocmulgee fields inc v related_persons for the purposes of sec_1031 are those with relationships defined in sec_267 or sec_707 the parties have stipulated that malulani group mbl and mil were related_persons pursuant to sec_267 commissioner f 3d pincite see also 580_f3d_1038 aff’g 124_tc_45 sec_1031 provides exceptions to the disallowance-upon- disposition rule for related parties in sec_1031 as pertinent here sec_1031 provides that any disposition of the relinquished or replacement_property within two years of the exchange is disregarded if the taxpayer establishes to the satisfaction of the secretary with respect to the disposition that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax we have held that any inquiry under sec_1031 as to whether a transaction is structured to avoid the purposes of sec_1031 should also take into consideration the non-tax-avoidance exception in sec_1031 see teruya bros ltd subs v commissioner t c pincite see also ocmulgee fields inc v commissioner t c pincite ii application respondent does not dispute that mbl’s exchange of the maryland property for the hawaii property meets the requirements for a like-kind_exchange under sec_1031 furthermore because mbl used faec a qualified_intermediary to facilitate its sale of the maryland property and acquisition of the hawaii property respondent does not contend that the exchange ran afoul of the specific requirements of sec_1031 however respondent contends that mbl’s exchange is disqualified from nonrecognition treatment pursuant to sec_1031 as a transaction structured to avoid the purposes of sec_1031 petitioner avers that the exchange was not structured to avoid the sec_1031 related_person rules the transaction at issue is similar to those involved in two prior cases in which this court considered whether a deferred_exchange between related_persons violated sec_1031 132_tc_105 and 124_tc_45 in those cases the taxpayers received replacement_property from related_persons in deferred exchanges involving qualified intermediaries followed by the related persons’ sales of the relinquished_property ocmulgee fields inc v commissioner t c pincite teruya bros ltd subs v commissioner t c pincite we concluded that the transactions were the economic equivalent of direct exchanges of property between the taxpayers and the related_persons followed by the related persons’ sales of the relinquished_property and retention of the cash proceeds thus the investment in the relinquished_property had been cashed out contrary to the purpose of sec_1031 ocmulgee fields inc v commissioner t c pincite teruya bros ltd subs v commissioner t c pincite the transaction at issue is no different the investment in the maryland property was cashed out with a related person’s retaining the cash proceeds the interposition of a qualified_intermediary cannot obscure that result see ocmulgee fields inc v commissioner t c pincite- teruya bros ltd subs v commissioner t c pincite however petitioner argues that the exchange of the maryland and hawaii properties was not structured to avoid the purposes of sec_1031 because mbl had no prearranged plan to conduct a deferred_exchange with mil citing the following example in the legislative_history for example if a taxpayer pursuant to a prearranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h_r rept no supra pincite u s c c a n pincite petitioner contends that mbl had no prearranged plan because it first diligently sought a replacement_property held by an unrelated party and only turned to the hawaii property when the deadline to complete a deferred_exchange was imminent petitioner also emphasizes that mbl decided to acquire the replacement_property from a related_person only after it had already engaged a qualified_intermediary because a deferred_exchange was necessary whereas in ocmulgee fields and teruya bros the taxpayers had decided to acquire replacement properties from related_persons before hiring qualified intermediaries we considered and rejected similar arguments in ocmulgee fields the taxpayer in that case had like mbl first made attempts to find a suitable replacement_property held by an unrelated_person before turning to property held by a related_person ocmulgee fields inc v commissioner t c pincite we concluded however that the presence or absence of a prearranged plan to use property from a related_person to complete a like-kind_exchange is not dispositive of a violation of sec_1031 id pincite instead the inquiry into whether a transaction has been structured to avoid the purposes of sec_1031 has focused on the actual tax consequences of the transaction to the taxpayer and the related_party considered in the aggregate as compared to the hypothetical tax consequences of a direct sale of the relinquished_property by the taxpayer those actual consequences form the basis for an because the absence of a prearranged plan is not dispositive regarding a violation of sec_1031 we do not believe it is material that mbl engaged a qualified_intermediary before deciding to acquire replacement_property from a related_person inference concerning whether the transaction was structured in violation of sec_1031 see ocmulgee fields inc v commissioner f 3d pincite w e can look to the actual consequences of the taxpayer’s sec_1031 transactions to ascertain its intent see also teruya brothers ltd subs v commissioner f 3d pincite6 looking to actual consequences of transaction to discern the taxpayer’s intent this court in both teruya bros and ocmulgee fields compared the hypothetical tax that would have been paid if the taxpayer had sold the relinquished_property directly to a third party with the actual tax paid as a result of the taxpayer’s transfer of the relinquished_property to the related_person in a like-kind_exchange followed by the related person’s sale of the relinquished_property see ocmulgee fields inc v commissioner t c pincite teruya bros ltd subs v commissioner t c pincite for this purpose the actual tax paid comprised the tax_liability of both the taxpayer and the related_person in the aggregate see ocmulgee fields v commissioner t c pincite teruya bros ltd subs v commissioner t c pincite where the aggregate tax_liability of the taxpayer and the related_person arising from their like-kind_exchange and sale transaction is significantly less than the hypothetical tax that would have arisen from the taxpayer’s direct sale of the relinquished_property we have inferred that the taxpayer structured the transaction with a tax- avoidance purpose see ocmulgee fields inc v commissioner t c pincite teruya bros ltd subs v commissioner t c pincite petitioner would have had to recognize a dollar_figure gain had mbl directly sold the maryland property to an unrelated third party although petitioner’s nols would have offset a portion of this gain it would have paid an additional dollar_figure in tax for as a result of the direct sale petitioner would have also owed an additional dollar_figure of tax for because of the loss of that nol_carryback however because the transaction was structured as a like-kind_exchange only mil was required to recognize gain--and that dollar_figure of gain was almost entirely offset by its nols the substantial economic benefits to petitioner also argues that the exchange lacked a tax-avoidance purpose under sec_1031 and therefore was not structured to avoid the purposes of sec_1031 because of the net economic detriment petitioner and mil suffered on account of the loss of the nols that mil used to offset the gain recognized from its disposition of the hawaii property however petitioner failed to present any evidence that mil had taxable_income in subsequent years which could have been offset with the nols used for and therefore that petitioner and mil sustained any net economic detriment because of their use for that tax_year our analysis in both teruya bros and ocmulgee fields focused on the tax benefits in the year of the disposition of the relinquished_property see 132_tc_105 aff’d 613_f3d_1360 11th cir 124_tc_45 aff’d 580_f3d_1038 9th cir we note however that the court_of_appeals for the ninth circuit in teruya bros acknowledged the theoretical possibility that the tax price of using nols to shelter gain in the year of the relinquished property’s disposition could equal or exceed the tax deferred in the continued petitioner and mil as a result of structuring the transaction as a deferred_exchange are thus clear malulani group and mbl were able to cash_out of the investment in the maryland property almost tax free we thus infer that mbl structured the transaction with a tax-avoidance purpose petitioner argues that the transaction nonetheless lacked a tax-avoidance purpose because it did not involve the exchange of low-basis property for high- basis property see h_r conf rept no pincite continued like-kind_exchange see teruya bros ltd subs v commissioner f 3d pincite n as noted supra p mil’s dollar_figure gain recognized on the sale of the maryland property was entirely offset by its nols for regular_tax purposes but triggered an alternative_minimum_tax liability of dollar_figure on account of sec_56 petitioner’s only witness--malulani group’s former president mr ulveling--sought in his testimony to create the impression that it was unaware of the specifics of mil’s financial condition--and by implication the existence of mil’s nols--notwithstanding that malulani group owned almost of mil’s stock he did so by pointing out that mil’s financial condition was known only to three persons associated with malulani group namely members of malulani group’s mil note committee mr ulveling neglected to mention however that he was one of those three members as is documented in the stipulated exhibits and it is undisputed that he was the chief_executive_officer of mbl and played a central role in planning the exchange with mil thus it is obvious that mr ulveling was well aware of mil’s nols when planning the exchange on mbl’s behalf mr ulveling’s attempt to obscure this point further persuades the court that the transaction had a tax-avoidance purpose u s c c a n wherein the conference committee explains that the non-tax-avoidance exception of f c generally will apply to transactions that do not involved sic the shifting of basis between properties it is true that mil recognized more gain on the disposition of the hawaii property than mbl realized on the disposition of the maryland property however mil was able to offset the gain recognized with nols resulting in net tax savings to petitioner and mil as an economic unit net tax savings achieved through use of the related party’s nols may demonstrate the presence of a tax-avoidance purpose notwithstanding a lack of basis shifting see teruya bros ltd subs v commissioner f 3d pincite see also teurya bros ltd subs v commissioner t c pincite in sum by employing a deferred sec_1031 exchange transaction to dispose_of the maryland property petitioner and mil viewed in the aggregate have in effect ‘cashed out’ of the investment h_r rept no supra pincite u s c c a n pincite virtually tax free--in stark contrast to the substantial tax_liability petitioner would have incurred as a result of a direct sale as was the case with the transaction at issue in teruya bros the transaction at see teruya bros ltd subs v commissioner f 3d pincite e xamining the taxpayer and related party’s economic position in aggregate is often the only way to tell if sec_1031 applies issue here allowed petitioner and mil to cash_out of a significant investment in real_property under the guise of a non-taxable like-kind_exchange teruya bros ltd subs v commissioner f 3d pincite see also ocmulgee fields inc v commissioner f 3d pincite consequently the transaction was structured in contravention of congress’s desire that nonrecognition treatment only apply to transactions ‘where a taxpayer can be viewed as merely continuing his investment ’ ocmulgee fields inc v commissioner f 3d pincite quoting h_r rept no supra pincite u s c c a n pincite petitioner has failed to demonstrate that avoidance of federal_income_tax was not one of the principal purposes of mbl’s exchange with mil and the disposition of the maryland property we therefore conclude that the transaction was structured to avoid the purposes of sec_1031 consequently petitioner is not entitled to defer recognition of the gain realized on the exchange of the maryland property under sec_1031 we reach this conclusion regardless of whether the standard petitioner must satisfy in so demonstrating is by a preponderance_of_the_evidence or a heightened strong_proof standard see teruya bros ltd subs v commissioner t c pincite n to reflect the foregoing decision will be entered for respondent
